Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 September 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through.  English translations of the lined through documents were not provided.  See attached copy of PTO-1449.

Status of Application
2.	The instant application was filed 21 April 2021.  Claims 1-5 are currently pending and examined on the merits within.  

Claim Objections
3.	Claims 1-2 are objected to because of the following informalities: the phrase “the antimicrobial agent composition having” should be removed to more clearly convey the claims.  For example “An antimicrobial agent composition comprising: a) amino acids which are extracted from grains at 0.01 percent by weight, wherein the amino acids function as the antimicrobial agent; b) butylene glycol at 3 percent by weight…”  Appropriate correction is required. 

4.	Claim 3 is objected to because of the following informalities: the claim can be more clearly written as “The antimicrobial agent composition of claim 1, wherein a) the chelating agent is ethylenediaminetetraacetic acid disodium salt; b) the cationic surfactant is benzalkonium chloride; c) the nonionic surfactant is propylene glycol; and d) the amphoteric ionic surfactant is sodium lauriminodipropionate. Appropriate correction is required.

5.	Claim 4 is objected to because of the following informalities: the claim can be more clearly written as “The antimicrobial agent composition of claim 2, wherein a) the amino acids are extracted from soybeans by separating solids from a grain solution where a flocculent was added after heat treatment and filtration treatment.”  Appropriate correction is required. 

6.	Claim 5 is objected to because of the following informalities: the claim can be more clearly written as “The antimicrobial agent composition of claim 4, wherein a) the chelating agent is ethylenediaminetetraacetic acid disodium salt; b) the cationic surfactant is benzalkonium chloride; c) the nonionic surfactant is polyoxy-propylene glycol; and d) the amphoteric ionic surfactant is sodium lauriminodipropionate. Appropriate correction is required.

Claim Rejections – 35 U.S.C. 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	Claim 1 recites “the antimicrobial composition having amino acids which are extracted from grains at 0.01 percent by weight”.  It is unclear if “0.01 weight percent” refers to the amount of amino acids within the composition or the amount extracted from the grains.  Clarification is requested. 

10.	When calculating the components of claim 2, the total is 100.02 instead of 100.  It is unclear if the percentages should be based off 100.02 total, i.e., an antimicrobial agent at 0.01 percent by weight of 100.02 is actually, 0.0099% by weight. Clarification is requested. 

Conclusion
11.	No claims are allowed at this time.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA WORSHAM/Primary Examiner, Art Unit 1615